FRANK, J.,
dissenting.
I respectfully dissent and believe venue was proper in Brunswick County.
Application of Code § 19.2-244 requires a determination of where a specific crime was “committed.” This determination is straightforward when the crime is a discrete act. For example, rape is a discrete act which when completed constitutes the commission of the crime.
However, a crime committed in one jurisdiction may have a direct and immediate result in another jurisdiction. Gregory v. Commonwealth, 237 Va. 354, 355, 377 S.E.2d 405, 406 (1989); see also United States v. Blecker, 657 F.2d 629, 632 (4th Cir.1981) (explaining that when a statute defining a substantive offense does not indicate where the place of committing the crime is to be, the locus delicti must be determined from the nature of the crime alleged and the location of the act or acts constituting it).
In Gregory v. Commonwealth, 5 Va.App. 89, 360 S.E.2d 858 (1987), aff'd, 237 Va. 354, 377 S.E.2d 405 (1989), Gregory obtained a loan from a bank, which was secured by a lien on his tractor trailer. The loan agreement prohibited Gregory from selling the vehicle without the bank’s consent. Gregory sold the trailer in another state after it broke down. He was charged with fraudulently selling the vehicle pursuant to Code § 18.2-115 and tried for the offense in Botetourt County, Virginia. Id. at 91, 360 S.E.2d at 859.
Gregory argued the offense was completed outside of the Commonwealth. We held the evil that Code § 18.2-115 sought to prevent, i.e., the economic injury to the lienholder by removing the secured property from the Commonwealth and thus preventing the lienholder from enforcing the lien, occurred in Botetourt County. Id. at 94, 360 S.E.2d at 861. *258“ ‘It has been a commonplace of criminal liability that a person may be charged in the place where the evil results, though he is beyond the jurisdiction when he starts the train of events of which the evil is the fruit.’ ” Id. (quoting Travelers Health Assoc. v. Commonwealth, 188 Va. 877, 892, 51 S.E.2d 268, 269 (1949)). “Where harm is caused in Virginia by criminal acts partially committed within this Commonwealth, such acts can be prosecuted here.” Id.
The majority attempts to distinguish Gregory. We agree that Code § 18.2-115 provides that venue “shall be the county or city in which said property or motor vehicle was purchased or in which the accused last had a legal residence.” However, I find Gregory persuasive. The statutory venue language and the Gregory opinion underscore the concept that “a person may be charged in the place where evil results.” 5 Va.App. at 94, 360 S.E.2d at 861.
Foster-Zahid v. Commonwealth, 23 Va.App. 430, 477 S.E.2d 759 (1996), is also instructive. The mother, pursuant to a custody/visitation order of the Fairfax Juvenile and Domestic Relations District Court, had visitation with her son in Wisconsin. Id. at 434, 477 S.E.2d at 761. She failed to return the child as agreed, and ultimately absconded with him to California. Appellant was charged with parental abduction and tried in Fairfax. Id. at 435, 477 S.E.2d at 761.
The issue was whether Fairfax was the proper venue. We held that it was.
The gravamen of the offense is the withholding of the child from the custodial parent outside the Commonwealth. The clear intent of the statute is to punish more severely those who withhold a child from its rightful custodian when the detention is accomplished outside of Virginia, thereby further restricting the custodial parent’s ability to retrieve the child.
Id. at 437, 477 S.E.2d at 762 (emphasis omitted). Citing Gregory, we held that appellant’s failure to return the child to the custodial parent in Fairfax produced the harm the statute intended to prevent. Id. at 440, 477 S.E.2d at 764.
*259It is interesting to note in Foster-Zahid, we cited Gregory to support the conclusion that the evil occurred in the Commonwealth by “further restricting the custodial parent’s ability to retrieve the child.” Foster-Zahid, 23 Va.App. at 437, 477 S.E.2d at 762. If the Gregory decision was limited to the statutory venue language, as the majority suggests, Gregory would have no bearing on Foster-Zahid. Again, the majority seeks to distinguish Foster-Zahid as it must. The majority contends that Code § 18.2-311.1 is distinguishable from Code § 18.2-49.1(A)4 in that the harm, and thus the crime, is complete once the serial number of the firearm had been altered. I disagree. The fact that the crime has been completed is not relevant to an analysis of where the evil occurred. In Gregory, the offense was complete when the perpetrator sold the trailer in another state. In Foster-Zahid, the offense was complete when the defendant withheld the child out of state.
I find the purpose behind prohibiting the alteration or obliteration of a serial number on a weapon instructive. A serial number identifies the weapon. By obscuring that number, one obscures the identification of the weapon and the owner. The number serves law enforcement interest by enabling them to trace and identify the owner and source.
As the United States Court of Appeals found in United States v. Marzzarella, 614 F.3d 85 (3d Cir.2010):
Firearms without serial numbers are of particular value to those engaged in illicit activity because the absence of serial numbers helps shield recovered firearms and their possessors from identification. Their prevalence, therefore, makes it more difficult for law enforcement to gather information on firearms recovered in crimes. Accordingly, preserving *260the ability of law enforcement to conduct serial number tracing—effectuated by limiting the availability of untraeeable firearms—constitutes a substantial or important interest.
Id. at 98 (citation omitted).
Here, appellant telephoned E.S. threatening to “F— [her] up” and telling her that everyone in her house was “going to be in a body bag.” Appellant had fired a gun within the last month in E.S.’s presence, and she was afraid he would keep his deadly threat. Appellant believed E.S. would meet him at the gas station, and he armed himself with a weapon with the serial number removed.
Appellant had threatened to commit murder. By eliminating the serial number, appellant effectively hampered any ensuing police investigation. Further, appellant is a convicted felon and his possession of a weapon is a separate felony offense. By removing the serial number, appellant made it more difficult for the weapon to be traced to him. See Marzzarella, 614 F.3d at 98 (discussing the substantial law enforcement interest in enabling weapons tracing via serial numbers). While obliteration of the serial number may have occurred outside of Brunswick, the evil Code § 18.2-311.1 sought to prevent occurred in Brunswick because several gun-related offenses occurred there necessitating an investigation in that county. Thus, the direct and immediate impact of the offense occurred in Brunswick and the trial court correctly found venue was proper in that county.
I would conclude there was sufficient evidence to give rise to a “strong presumption” that venue was proper in Brunswick County and would affirm the judgment of the trial court.

. Code § 18.2-49.1(A) provides:
Any person who knowingly, wrongfully and intentionally withholds a child from either of a child's parents or other legal guardian in a clear and significant violation of a court order respecting the custody or visitation of such child, provided such child is withheld outside of the Commonwealth, is guilty of a Class 6 felony.